1 Donald E. Morel, Jr., Ph.D. Chairman and Chief Executive Officer William J. Federici Vice President and Chief Financial Officer Investor Relations Contact: Michael A. Anderson Vice President and Treasurer mike.anderson@westpharma.com CJS “New Ideas” Investor Conference New York, New York January 14, 2010 NYSE: WST westpharma.com All trademarks and registered trademarks are the property of West Pharmaceutical Services, Inc., unless noted otherwise. 2 This presentation contains forward-looking statements, within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the SecuritiesExchange Act of 1934, as amended, that are based on management’s beliefs andassumptions, current expectations, estimates and forecasts.Statements that are nothistorical facts, including statements that are preceded by, followed by, or thatinclude, words such as “estimate,” “expect,” “intend,” “believe,” “plan,” “anticipate”and other words and terms of similar meaning are forward-looking statements.West’sestimated or anticipated future results, product performance or other non-historicalfacts are forward-looking and reflect our current perspective on existing trends andinformation. Many of the factors that will determine the Company’s future results are beyond theability of the Company to control or predict.These statements are subject to known orunknown risks or uncertainties, and therefore, actual results could differ materiallyfrom past results and those expressed or implied in any forward-looking statement.You should bear this in mind as you consider forward-looking statements. A non-exclusive list of important factors that may affect future results may be found inWest’s filings with the Securities and Exchange Commission, including our annualreport on Form 10-K and our periodic reports on Form 10-Q and Form 8-K. You should evaluate any statement in light of these important factors. Forward Looking Statements 3 Corporate Profile •Founded in 1923 •Leading global supplier ofcomponents and systemsfor injectable drug delivery –Vial closure systems –Prefillable syringe components –Components for diagnostics –Devices and device sub-assemblies –Safety and administrationsystems •Market capitalization $1.3 billion •Diverse, stable customer base •Global footprint Devices Proprietary Products 4 •Challenges: –Adverse effects of pension expense, currency effects –Recession impacted customer behavior/order patterns •Tighter cost/ working capital/inventory management and •Major program delays and cancellations –Slowed growth coming into 2009 continued through Q2 •Q3 revenues grew by 4.3% excluding currency –H1N1-related sales growth –Customer cyclical inventory adjustments moderating •Key developments: –Validated Daikyo Crystal Zenith 1ml single cavity manufacturing cell •Four cavity cell installed late Q4; commercial production shouldstart Q3 2010 –Plastef acquisition completed –Officially opened China Plastics facility –Announced plans to restructure and re-align operating segments in Q4 Announcement of Q4 and full-year 2009 results, of financial guidance for 2010,and the related analyst call are scheduled for February 18, 2010 2009 in Retrospect 5 Long Term Business Drivers •Demographics •Growth in Biologics & Vaccines •Requirement for easy, safe,accurate dosing •Combination product growth •Generic growth •Increasing global access toadvanced healthcare West supplies sophisticatedpackaging systems for the top 20biologic drugs (by sales) currentlyon the market. 6 Therapeutic Category Drivers Category Key Customers ProjectedGrowth Diabetes 8 - 10% Oncology 6 - 8% Vaccines 4 - 6% Autoimmune 6 - 8% 7 •Global economic conditions remain soft, but show signs ofimprovement •Uncertainty over pending US healthcare legislation •Global pharma revenue growth projected to be 4-6% (perIMS) •North America growth projected at 4.5 - 5.5% •Europe growth moderate 2-4% •Emerging economies should grow > 10% (India, China, Brazil) •Customer consolidation increasing focus on large moleculetherapies: •Pfizer - Wyeth •Roche -Genentech •AstraZeneca -Medimmune •Lilly - Imclone •Merck - Schering
